JOURNAL ENTRY AND OPINION
{¶ 1} Relator requests that this court compel respondent judge to dispose of the motion for jail time credit filed by relator in State v.DeLuca, Cuyahoga County Court of Common Pleas Case Nos. CR-423447 and 423748 on August 1, 2002.
 {¶ 2} Respondent has filed a motion for summary judgment attached to which is a copy of a journal entry issued by respondent and received for filing by the clerk on April 9, 2003 in Case No. CR-423447 in which respondent denied relator's request for jail time credit. (A review of the docket in Case No. CR-423478 reflects that respondent filed a similar entry in that case but respondent's counsel did not attach a copy of the entry in Case No. CR-423478 to the motion for summary judgment.) Relator has not opposed the motion. Respondent argues that respondent has discharged his duty. We agree.
 {¶ 3} Accordingly, respondent's motion for summary judgment is granted. Relator to pay costs. The clerk is directed to serve upon the parties notice of this judgment and its date of entry upon the journal. Civ.R. 58(B).
Writ denied.
MICHAEL J. CORRIGAN, J. and ANNE L. KILBANE, J. CONCUR.